DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 56, 60-63, and 65-67 under 35 U.S.C. § 103 over Samuel (U.S. Patent No. 2,836,513, cited by applicant) in view of Wenying (CN-1060116-A, cited by applicant) have been fully considered but are moot because there were no teachings or matters specifically challenged within the arguments.

Citation of Prior Art
U.S. 2010/0291167, Iida et al., Sept. 28th 2009
U.S. 2002/0108678, Montano et al., Sept 19th 2001

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 56 recites the limitation "said metal halide activator" in line 14. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 60, the claim recites “a metal halide activator” within line 2. However, this is considered indefinite as a metal halide activator is already recited within claim 56. Thus, the examiner is unsure if this is the same metal halide activator or a different one entirely. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56, 60-63, and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel (U.S. Patent No. 2,836,513, previously cited) in view of Wenying (CN-1060116-A, previously cited). 

Regarding Claim 56, Samuel teaches a method for forming a metal-containing part (column 1, lines 15-16). Samuel teaches providing a substrate comprising carbon at a concentration of at least about 0.0001 wt% (column 2, lines 1-4). The examiner notes that Samuel does not teach these values as being measured by x-ray photoelectron spectroscopy (XPS), however this is not considered to invalidate the reference as one of ordinary skill would understand and appreciate that should the steel substrates of Samuel be measured using XPS, the characterization technique would undoubtedly confirm the existence of carbon in an amount of at least 0.0001 wt%. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Samuel teaches using a slurry to deposit a first layer comprising at least one metal adjacent to a substrate, (column 2, lines 8-26).
With respect to the feature of “…in a pattern or morphology that facilitates formation of a metal carbide…”, the examiner understands that the pattern as explained via paragraph [0095] of the instant specification can be a grid, stripes, dots, or welding marks. As such, Samuel teaches “…the coating can be applied by any suitable technique such as a roller coating, doctoring, spraying, dipping, brushing, or like. Where desired, the coating can be applied selectively…” (column 2, lines 10-15). Thus, the teachings of Samuel are considered to meet this limitation since within the suitable techniques of Samuel, grids, stripes, and/or dots are able to be produced, e.g., dots would result from spraying, grids would result from doctoring or brushing, stripes would result from doctoring, brushing, or roller coating. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Continuing, Samuel teaches subjecting the first layer and substrate to annealing at temperatures between 871°C (i.e., 1600°F) to 1204°C (i.e., 2200°F) for times of between 3 to 18 hours to generate a second layer from the first layer and adjacent to the substrate (column 4, lines 11-21). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
However, Samuel is silent to a slurry containing at least one metal containing titanium, aluminum, vanadium, and niobium. Samuel is silent to the second layer comprising carbon and at least one metal selected from the group consisting of titanium, aluminum, vanadium, and niobium, and a metal carbide. Furthermore, Samuel does not teach a metal halide activator from the grouping listed within the instant claim. 
Wenying teaches a method for forming a metal-containing part (paragraph [0001]). Wenying teaches using a slurry to deposit a first layer comprising at least one metal adjacent to a substrate, wherein the at least one metal is selected from the group consisting of titanium, vanadium, and niobium (paragraphs [0014], and [0016]). Wenying teaches the first layer having a morphology that facilitates the forming of a metal carbide (paragraph [0016]). Wenying teaches subjecting the first layer and substrate to annealing conditions that are sufficient in generating a second layer from the first layer and adjacent to the substrate (paragraph [0014]). Wenying teaches the second layer comprising carbon, at least one metal, and said metal carbide (paragraph [0014]). Wenying teaches a metal halide activator being iron (II) chloride (FeCl2) (paragraph [0008]). Wenying teaches coating and diffusing a metal carbide layer or solid solution improves the wear resistance, corrosion resistance, and oxidation resistance of metal surfaces (paragraph [0002]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samuel with the concepts of Wenying with the motivation of improving wear resistance, corrosion resistance, and oxidation resistance a metal surface. 
With respect to the limitation of the second layer comprising domains of a metal carbide, and domains without a metal carbide, the examiner points out that Wenying teaches incubation periods of 2 hours to 4 hours of which overlaps with the periods recited by applicant (e.g., more than about 5 minutes, Instant Specification, paragraph [0098]). Wenying teaches incubation temperatures of between 100°C and 120°C of which is encompassed by the range recited by applicant (e.g., 50°C to 300°C, Instant Specification, paragraph [0098]). Samuel teaches annealing temperatures between 871°C and 1204°C (column 4, lines 11-14) of which overlaps with the temperatures recited by applicant (e.g., 800°C and 1300°C; Instant Specification, paragraph [0099]). Samuel teaches annealing atmospheres of hydrogen, nitrogen, and argon (column 3, lines 52-54) of which are identical to those recited by the applicant (e.g., hydrogen, nitrogen, and argon; Instant Specification, paragraph [0099]). Samuel teaches annealing times of between 3 hours and 18 hours (column 4, lines 16-18) of which overlap with the periods recited by applicant (e.g., between 5 hours to 200 hours, Instant Specification, paragraph [0100]). Thus, the examiner points out that if one uses the concepts of Wenying with the invention of Samuel, one would appreciate that process and structure of Samuel as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a second layer comprising domains of a metal carbide, and domains without a metal carbide would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 60, Samuel teaches a slurry comprising an alloying agent (e.g., ferro-chromium), a solvent (e.g., water), and a halide activator (e.g., ammonium bifluoride) (column 3, lines 10-19). 
However, Samuel does not teach a metal halide activator selected from the group recited within claim 56. Further, Samuel does not teach an alloying agent comprising a metal selected from the group recited within claim 56. 
Wenying teaches a method for forming a metal-containing part (paragraph [0001]). Wenying teaches using a slurry to deposit a first layer comprising at least one metal is selected from the group consisting of titanium, vanadium, and niobium (paragraphs [0014], and [0016]). Wenying teaches a metal halide activator being iron (II) chloride (FeCl2) (paragraph [0008]). Wenying teaches coating and diffusing a metal carbide layer or solid solution improves the wear resistance, corrosion resistance, and oxidation resistance of metal surfaces (paragraph [0002]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samuel with the concepts of Wenying with the motivation of improving wear resistance, corrosion resistance, and oxidation resistance a metal surface. 
Regarding Claim 61, Samuel is relied upon for the reasons given above in addressing claim 60. However, Samuel does not teach an alloying agent comprising carbon. 
Wenying teaches an alloying agent comprising carbon (e.g., graphite powder) (paragraph [0023]). Wenying teaches this feature, in part, improves the wear resistance, corrosion resistance, and oxidation resistance of metal surfaces (paragraph [0002]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samuel with the concepts of Wenying with the motivation of improving wear resistance, corrosion resistance, and oxidation resistance a metal surface. 
Regarding Claim 62, Samuel is relied upon for the reasons given above in addressing claim 60. However, Samuel does not teach a metal halide activator selected from the group recited within claim 56.  
Wenying teaches a metal halide activator being iron (II) chloride (FeCl2), comprising a divalent metal (paragraph [0008]). Wenying teaches this feature, in part, improves the wear resistance, corrosion resistance, and oxidation resistance of metal surfaces (paragraph [0002]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samuel with the concepts of Wenying with the motivation of improving wear resistance, corrosion resistance, and oxidation resistance a metal surface. 
Regarding Claim 63, Samuel teaches the substrate comprising steel (column 2, lines 1-4). 
Regarding Claim 65, Samuel teaches the second layer being an outermost layer (column 3, lines 3-9). 
Regarding Claim 66, and Claim 67, Samuel teaches steels having a low, intermediate, or high carbon ranges (column 2, lines 1-4) of which are terms known in the art to indicate the presence of at least 0.01 wt% carbon as required by Claim 66, and at least 0.1 wt% carbon as required by Claim 67. The examiner notes that Samuel does not teach these value as being measured by x-ray photoelectron spectroscopy (XPS), however this is not considered to invalidate the reference as one of ordinary skill would understand and appreciate that should the steel substrates of Samuel be measured using XPS, the characterization technique would undoubtedly confirm the existence of carbon in an the amounts required by the instant claims. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Regarding Claim 78, Samuel teaches the solvent as being an inorganic binder (e.g., water) (column 3, lines 10-19).

Claims 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel (U.S. Patent No. 2,836,513, previously cited) in view of Wenying (CN-1060116-A, previously cited) as applied to Claim 56 above, and further in view of Muranaka (U.S. 2009/0226615). 

Regarding Claim 76, and Claim 77, Samuel in view of Wenying are relied upon for the reasons given above in addressing claim 56. However, none of the references teach a viscosity from about 1 centipoise to 200 centipoise, or 1 centipoise to 150 centipoise at a shear rate of 1000 s-1
Muranaka teaches a coating method (abstract). Muranaka teaches that suitable coating of a substrate is achievable using slurries having viscosities of between 0.1 and 1000 mPa×s (the examiner points out that 1 mP is equal to 1 cP. Thus, as an example 100 cP at a shear rate of 1000 s-1 is equivalent to 0.1 mPa×s). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samuel in view of Wenying with the viscosities of Muranaka with the motivation of achieving a suitable coating upon a substrate. 

Claims 79-81 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel (U.S. Patent No. 2,836,513, previously cited) in view of Wenying (CN-1060116-A, previously cited) as applied to Claim 56 above, and further in view of Burton (U.S. 2007/0227000).  

Regarding Claim 79, Claim 80, and Claim 81, Samuel in view of Wenying are relied upon for the reasons given above in addressing claim 56. However, none of the references teach a solvent comprising sodium silicate; and methyl cellulose, or polyethylene oxide. 
Burton teaches an apparatus for coating engine valves (abstract). Burton teaches an inorganic binder comprising sodium silicate, and an organic binder being polyethylene oxide (paragraph [0058]). Burton teaches these binders as allowing for efficient curing of a coating (paragraph [0027]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samuel in view of Wenying with the concepts of Burton with the motivation of allowing for efficient curing of a coating. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735